Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaimoto (JP Jitsukosho 57-060721).
Regarding claim 1, Kaimoto discloses an iron capable of being used on a beard, comprising: a handle (1,24) having a proximal end (end near 24), a distal end (end of handle near 20), a dorsal side (front side as viewed in Figure 1 and 4), and a ventral side (back side as viewed in Figure 1 and 4); a hair iron (7,9,3,14) coupled to the handle, the hair iron being coupled to the distal end and comprising a heating plate (3) and a heating element (9), the heating element warming a bottom side of the heating plate (heating element 9 heats entire plate 3 including bottom side); a power source (11) coupled to the handle, the power source being in operational communication with the heating element; and a guide (18,17) coupled to the handle, the guide being coupled to the ventral side proximal the distal end (guide 17,18 is coupled to the handle 1,24, via elements 19, 22 which extend from and are coupled to a ventral side of the handle, as best shown in Figure 1) and extending to rest adjacent the bottom side of the heating plate (Refer to Figures 1-5).
Regarding claim 2, Kaimoto discloses the hair iron having an extension arm (arms 2, extending above 20,1) coupled to the distal end of the handle, the heating plate being coupled to the extension arm (Refer to Figures 1-4).
Regarding claim 3, Kaimoto discloses the extension arm being angled (as best shown in Figures 1, 2 and 4, the extension arms 2 which extend above 20 included angled portions). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaimoto and Muraki et al. (US 20030102005).
Regarding claims 5 and 7, Kaimoto discloses the iron of claim 1 above wherein the guide comprises an adjustment arm (17); however, Kaimoto does not disclose a comb coupled to the adjustment arm, the comb defining a spine (portion supporting teeth 12) coupled to the adjustment arm and a plurality of teeth (12) coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the heating plate or to extend past the heating plate and where each of the plurality of teeth being tapered. Muraki et al. disclose a similar iron having a handle (14,15), a hair iron (2) coupled to the handle, the hair iron having a heating plate and heating element (13) and a guide (4,24,20,6,5) coupled to the handle (Refer to Figures 1A-16). Muraki et al. teach the guide includes an adjustment arm (19) and a comb (5) having a spine (portion supporting teeth 12) coupled to the adjustment arm and a plurality of tapered teeth (12, refer to Figures 5B-5D which depict the tapered structure of the teeth) coupled to the spine. The adjustment arm secures the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the heating plate or to extend past the heating plate (the adjustment arm and comb move toward and away from the iron 2, Refer to Figures 1A-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the iron disclosed by Kaimoto to include a comb having a spine coupled to the adjustment arm and a plurality of tapering teeth coupled to the spine where the adjustment arm secures the comb at variable distance from the distal end of the handle permitting the teeth to  partially align or extend past the heating plate as taught by Muraki et al.  in order to comb the hair during operation of the device. 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaimoto as evidenced by Barzlai et al. (US 5270520) and Simpson (US 5785064).
Regarding claims 9-11, Kaimoto discloses the iron of claim 1 above. Kaimoto teaches the heating element is a heating wire connected to the battery 11 via a switch 12 coupled to the handle; however, Kaimoto does not disclose regarding the heating element including a control chip monitoring the temperature of the heating coil, the switch being a rounded control dial in operational communication with the control chip to set the temperature of the heating plate, a status light coupled to the handle adjacent the control dial, the status light being in operational communication with the control chip to show when the heating plate is hot. It is well-known and conventional practice for heating elements to include a control chip which monitors the temperature of the heating coil where the temperature is set via a rounded control dial on the handle and operatively coupled to the control chip as demonstrated by Barzlai et al. (Refer to Abstract, col. 2 lines 38-53, col. 3 lines 51-68, col 4 lines 1-11, 31-68) and providing a status light (D1, D3) coupled to the handle adjacent the control dial (24) as demonstrated by Simpson (Refer to col. 3 lines 43-45, col. 4 lines 61-67, col 5 lines 1-19). The heated iron of Barzlai et al. provides a heating element with a control chip (PC board 41) and a Nichrome heating coil/wire, where a rounded dial (16) is provided on a handle portion of the device and is operatively connected to the control chip to regulate the operating temperature of the heating element (Refer to Figures 1-10, 14 and 15). The heated iron provided by Simpson provides light emitting diodes proximate the dial which indicate whether the device is on or off and whether the iron is hot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaimoto. such that the heating element comprising a control chip and heating coil, the control chip monitoring the temperature of the heating coil, a rounded control dial coupled to the handle being in operational communication with the power source and the control chip to set the temperature of the heating plate as taught by Barzilai et al. and a status light coupled to the handle adjacent the control dial and indicating when the heating plate is hot as taught by Simpson as these are well-known and conventional arrangements of heating elements.
Claims 1-5, 7and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (US 20090255123) and Armand (FR 2788464).
Regarding claims 1, 5 and 7, Tomassetti et al. disclose a beard iron (plates/blades are heated and contact facial hair thus functioning as a beard iron) comprising: a handle having a proximal end, a distal end, a dorsal side (side opposite 116,112,110), and a ventral side (side with 116,112,110); a hair iron coupled to the handle, the hair iron being coupled to the distal end and comprising a heating plate (24,124) and a heating element (“blade heating system’, heating is achieved via current flowing through the plate(s)/blade(s), Refer to paragraphs 0007 and 0039), the heating element warming a bottom side of the heating plate, the bottom side of the heating plate being planar wherein the bottom side of the heating plate is configured for positioning against hair (plates 24,124 are planar, the entirety of each plate is heated and each plate has a bottom hair contacting surface); a power source (106; 200; 214,216) coupled to the handle, the power source being in operational communication with the heating element (Refer to Figures 1-17 and annotated Figure 2 below).

    PNG
    media_image1.png
    221
    22
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    698
    media_image2.png
    Greyscale

Tomassetti et al. do not disclose a guide coupled to the handle at the ventral side proximal the distal end and extending to rest adjacent the bottom side of the heating plate, the guide comprising an adjustment arm and a comb coupled to the adjustment arm, the comb defining a spine coupled to the adjustment arm and a plurality of tapered teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the heating plate or to extend past the heating plate. Armand teaches it is beneficial to provide an adjustable comb guide to permit combing of the facial hair. Armand provides a guide (1,2) coupled to a ventral side of the handle (6,8) proximate the distal end (end of handle near 4) where the guide includes an adjustment arm (2) and a comb (1) coupled to the adjustment arm, the comb defining a spine (continuous portion of comb from which the individual teeth extend) coupled to the adjustment arm and a plurality of tapering teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the plate (blade) or extend there past (Refer to Figures 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomassetti et al. to include a guide coupled to the ventral side of the handle proximal the distal end and extending to rest adjacent the bottom side of the plate, the guide comprising an adjustment arm and a comb defined by a spine coupled to the adjustment arm and a plurality of tapered teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with or extend past the plate as taught by Armand in order to permit selective combing of the facial hair while using the device.
Regarding claim 2, the combination of Tomassetti et al. and Armand disclose the beard iron of claim 1 above; Tomassetti et al. further disclose the hair iron having an extension arm coupled to the distal end of the handle, the heating plate being coupled to the extension arm (Refer to annotated Figure 2 above).
Regarding claim 3, the combination of Tomassetti et al. and Armand disclose the beard iron of claim 2 above; Tomassetti et al. further disclose comprising the extension arm being angled (Refer to annotated Figures 2 and 13 above).
Regarding claim 4, the combination of Tomassetti et al. and Armand disclose the beard iron of claim 3 above; Tomassetti et al. further disclose the extension arm securing the heating plate at an angle of 45 degrees relative to the dorsal side of the handle (Refer to annotated Figures 2 and 13 above). As best shown in annotated Figures 2 and 13 above, the extension arm appears to extend at about 45 degrees relative to the handle. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the extension arm of the combination of Tomassetti et al. and Armand to be 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art. 
Regarding claim 17, the combination of Tomassetti et al. and Armand disclose the beard iron of claim 5 above, where the plurality of teeth extend at an acute angle relative to the heating plate; however, the combination does not disclose the angle being 25 degrees. Although the combination does not disclose the exact angle or range of angles at which the teeth extend with respect to the heating plate, the combination teaches the general conditions of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the teeth and heating plate of the combination of Tomassetti et al. and Armand to be 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tomassetti et al. and Armand as applied to claim 5 above, and further in view of Pina (US 6223442).
Regarding claim 6, the combination of Tomassetti et al. and Armand disclose the device of claim 5 above; however, the combination does not provide a guide attachment coupled to the handle, the guide attachment comprising an attachment arm coupled to the ventral side of the handle and a sleeve coupled to the attachment arm, the adjustment arm slidingly engaging the sleeve, the sleeve having a protrusion and the adjustment arm having a plurality of recessions, the protrusion engaging one of the plurality of recessions to maintain the position of the adjustment arm while in use. The combination of Tomassetti et al. and Armand provide the guide having an attachment arm with a plurality of recesses (recessed portions of 3,3’ of Armand) and the handle providing protrusions (protruding portions of 7,7’ of Armand) which engage the recesses of the attachment arm. However, the combination does not provide the attachment arm being inserted through a sleeve attached to the handle via a guide attachment. Instead, the combination provides an inverse arrangement, where the attachment arm forms a sleeve and the handle extends therethrough. It is well-known and conventional for coupling arrangements between two components to be interchangable as a matter of design choice. Pina discloses a similar adjustable coupling arrangement between an attachment/guide (19,16) and a handle (25), except Pina provides the sleeve on the handle. As best shown in Figures 1-12, the guide/attachment has an attachment arm (16) received by a sleeve (sleeve forming 15,31,34) coupled to an attachment arm (base portion of 14,30,33 extending from handle). It would have been obvious to one of ordianry skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Tomassetti et al. and Armand such that the handle have a guide attachment comprising an attachment arm and a sleeve and the adjustment arm of the guide be slideably received within the sleeve as taught by Pina, since the aforementioned configuration is a well-known alternative coupling arrangement and such a modification would have involved a simple exchange or relocation of the coupling elements between the two components being fastened together.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tomassetti et al. and Armand as applied to claim 1 above, and further in view of Baertschi et al. (US 20090070947).
Regarding claims 9 and 11, the combination of Tomassetti et al. and Armand disclose the device of claim 1 above; Tomassetti et al. further disclose a rounded control dial (112 and round element with markings to which 112 is coupled, best shown in Figure 2) coupled to the handle being in operational communication with the power source to set the temperature of the heating plate (Refer to paragraph 0042) anda control chip monitoring the temperature (Refer to Abstract and paragraphs 0006, 0007, 0009, 0039, 0048); however, Tomassetti et al. do not disclose the heating element comprising a heating coil. Baertschi et al. disclose a heating plate (heated portion of 120, Refer to Figures 2 and 43-48 and paragraph 0116) being heated by a heating element (140), where the heating element(s) may be in the form of a resistance wires or resistance heaters (Refer to paragraphs 0116), where resistive wires and resistive heaters are heating coils, or the heating element may simply be a conductive material between the heating plate through which current flows (Refer to the last sentence of paragraph 0117 and paragraph 0118) where the latter is similar to the configuration provided by Tomasseitti et al. Thus, Baertchi et al. demonstrate these heating means are art-recognized functional equivalents and because these two heating means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the configuration providing current flowing directly through a conductive material and the plate for a heating coil (resistive wire/heater).
Regarding claim 10, the combination of Tomassetti et al., Armand and of Baertschi et al. disclose the device of claim 9 above, Tomassetti et al. further disclose a status light (116) coupled to the handle adjacent the control dial, the status light being in operational communication with the control chip to show when the heating plate is hot (Refer to paragraph 0042).

10. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tomassetti et al. and Armand as applied to claim 1 above, and further in view of Marcarelli (US 6418623).
Regarding claim 15, the combination of Tomassetti et al. and Armand disclose the device of claim 1 above where the ventral side of the handle is curved (Refer to Figures 1 and 2); however, the combination does not disclose the ventral side of the handle having a hang aperture extending through the dorsal side adjacent the proximal end. It is well-known and common practice in the art to provide an aperture at the proximal end of a handle to facilitate hanging the device when not in use as demonstrated by Marcarelli (Refer to Figure 1, 3A, 5B and 8A-8C and col. 3 lines 4-7, col. 4 lines 49-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Tomassetti et al. and Armand such that the a through hole be provided at the proximal end of the handle as taught by Marcarelli in order to permit hanging of the device from a hook/protruding element during periods on non-use.

11. Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (US 20090255123), Armand (FR 2788464) and Pina (US 6223442). 
Regarding claim 8, Tomassetti et al. disclose a beard iron (plates/blades are heated and contact facial hair thus functioning as a beard iron) comprising: a handle having a proximal end, a distal end, a dorsal side (side opposite 116,112,110), anda ventral side (side with 116,112,110); an extension arm coupled to the distal end of the handle and being angled (Refer to annotated Figure 2 below); a hair iron coupled to the extension arm, the hair iron comprising a heating plate (24,124) and a heating element (“blade heating system”, heating is achieved via current flowing through the plate(s)/blade(s), Refer to paragraphs 0007 and 0039), the heating element warming a bottom side of the heating plate, the bottom side of the heating plate being planar wherein the bottom side of the heating plate is configured for positioning against hair (plates 24,124 are planar, the entirety of each plate is heated and each plate has a bottom hair contacting surface); a power source (106; 200; 214,216) coupled to the handle, the power source being in operational communication with the heating element (Refer to Figures 1-17 and annotated Figure 2 below).

    PNG
    media_image1.png
    221
    22
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    698
    media_image2.png
    Greyscale

Tomassetti et al. disclose the extension arm securing the heating plate at an angle of 45 degrees relative to the dorsal side of the handle (Refer to annotated Figures 2 and 13 above). As best shown in annotated Figures 2 and 13 above, the extension arm appears to extend at about 45 degrees relative to the handle. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the extension arm of the combination of Tomassetti et al. and Armand to be 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.
However, Tomassetti et al. do not disclose a guide coupled to the handle at the ventral side proximal the distal end and extending to rest adjacent the bottom side of the heating plate, the guide comprising an adjustment arm and a comb coupled to the adjustment arm, the comb defining a spine coupled to the adjustment arm and a plurality of tapered teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the heating plate or to extend past the heating plate and a guide attachment coupled to the handle, the guide attachment comprising an attachment arm coupled to the ventral side of the handle and a sleeve coupled to the attachment arm, the adjustment arm slidingly engaging the sleeve, the sleeve having a protrusion and the adjustment arm having a plurality of recessions, the protrusion engaging one of the plurality of recessions to maintain the position of the adjustment arm while in use. Armand teaches it is beneficial to provide an adjustable comb guide to permit combing of the facial hair. Armand provides a guide (1,2) coupled to a ventral side of the handle (6,8) proximate the distal end (end of handle near 4) where the guide includes an adjustment arm (2) and a comb (1) coupled to the adjustment arm, the comb defining a spine (continuous portion of comb from which the individual teeth extend) coupled to the adjustment arm and a plurality of tapering teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the plate (blade) or extend there past (Refer to Figures 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomassetti et al. to include a guide coupled to the ventral side of the handle proximal the distal end and extending to rest adjacent the bottom side of the plate, the guide comprising an adjustment arm and a comb defined by a spine coupled to the adjustment arm and a plurality of teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with or extend past the plate as taught by Armand in order to permit selective combing of the facial hair while using the device.
The combination of Tomassetti et al. and Armand provide the guide having an attachment arm with a plurality of recesses (recessed portions of 3,3’ of Armand) and the handle providing protrusions (protruding portions of 7,7’ of Armand) which engage the recesses of the attachment arm. However, the combination does not provide the attachment arm being inserted through a sleeve attached to the handle via a guide attachment. Instead, the combination provides an inverse arrangement, where the attachment arm forms a sleeve and the handle extends therethrough. It is well-known and conventional for coupling arrangements between two components to be interchangable as a matter of design choice. Pina discloses a similar adjustable coupling arrangement between an attachment/guide (19,16) and a handle (25), except Pina provides the sleeve on the handle. As best shown in Figures 1-12, the guide/attachment has an attachment arm (16) received by a sleeve (sleeve forming 15,31,34) coupled to an attachment arm (base portion of 14,30,33 extending from handle). It would have been obvious to one of ordianry skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Tomassetti et al. and Armand such that the handle have a guide attachment comprising an attachment arm and a sleeve and the adjustment arm of the guide be slideably received within the sleeve as taught by Pina, since the aforementioned configuration is a well- known alternative coupling arrangement and such a modification would have involved a simple exchange or relocation of the coupling elements between the two components being fastened together.
Regarding claim 18, the combination of Tomassetti et al., Armand and Pina disclose the device of claim 8 above, where the plurality of teeth extend at an acute angle relative to the heating plate; however, the combination does not disclose the angle being 25 degrees. Although the combination does not disclose the exact angle or range of angles at which the teeth extend with respect to the heating plate, the combination teaches the general conditions of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between the teeth and heating plate of the combination of Tomassetti et al., Armand and Pina to be 25 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.
12. Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tomassetti et al., Armand and Pina as applied to claim 8 above, and further in view of Baertschi et al. (US 20090070947).
Regarding claims 12 and 14, the combination of Tomassetti et al., Armand and Pina disclose the device of claim 8 above; Tomassetti et al. further disclose a rounded control dial (112 and round element with markings to which 112 is coupled, best shown in Figure 2) coupled to the handle being in operational communication with the power source to set the temperature of the heating plate (Refer to paragraph 0042) anda control chip monitoring the temperature (Refer to Abstract and paragraphs 0006, 0007, 0009, 0039, 0048); however, Tomassetti et al. do not disclose the heating element comprising a heating coil. Baertschi et al. disclose a heating plate (heated portion of 120, Refer to Figures 2 and 43-48 and paragraph 0116) being heated by a heating element (140), where the heating element(s) may be in the form of a resistance wires or resistance heaters (Refer to paragraphs 0116), where resistive wires and resistive heaters are heating coils, or the heating element may simply be a conductive material between the heating plate through which current flows (Refer to the last sentence of paragraph 0117 and paragraph 0118) where the latter is similar to the configuration provided by Tomassetti et al. Thus, Baertchi et al. demonstrate these heating means are art-recognized functional equivalents and because these two heating means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the configuration providing current flowing directly through a conductive material and the plate for a heating coil (resistive wire/heater).
Regarding claim 13, the combination of Tomassetti et al., Armand, Pina Baertschi et al. disclose the device of claim 9 above, Tomassetti et al. further disclose a status light (116) coupled to the handle adjacent the control dial, the status light being in operational communication with the control chip to show when the heating plate is hot (Refer to paragraph 0042).

13. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tomassetti et al., Armand and Pina as applied to claim 8 above, and further in view of Marcarelli (US 6418623).
Regarding claim 16, the combination of Tomassetti et al., Armand and Pina disclose the device of claim 8 above where the ventral side of the handle is curved (Refer to Figures 1 and 2); however, the combination does not disclose the ventral side of the handle having a hang aperture extending through the dorsal side adjacent the proximal end. It is well-known and common practice in the art to provide an aperture at the proximal end of a handle to facilitate hanging the device when not in use as demonstrated by Marcarelli (Refer to Figure 1, 3A, 5B and 8A-8C and col. 3 lines 4-7, col. 4 lines 49-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Tomasseitti et al., Armand and Pina such that the a through hole be provided at the proximal end of the handle as taught by Marcarelli in order to permit hanging of the device from a hook/protruding element during periods on non-use.
14. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (US 20090255123), Armand (FR 2788464), Pina (US 6223442) and Baertschi et al. (US 20090070947).
Regarding claim 19, Tomassetti et al. disclose a beard iron (plates/blades are heated and contact facial hair thus functioning as a beard iron) comprising: a handle having a proximal end, a distal end, a dorsal side (side opposite 116,112,110), anda ventral side (side with 116,112,110); an extension arm coupled to the distal end of the handle and being angled (Refer to annotated Figure 2 below); a hair iron coupled to the extension arm, the hair iron comprising a heating plate (24,124) and a heating element (“blade heating system”, heating is achieved via current flowing through the plate(s)/blade(s), Refer to paragraphs 0007 and 0039), the heating element warming a bottom side of the heating plate the bottom side of the heating plate being planar wherein the bottom side of the heating plate is configured for positioning against hair (plates 24,124 are planar, the entirety of each plate is heated and each plate has a bottom hair contacting surface); a power source (106; 200; 214,216) coupled to the handle, the power source being in operational communication with the heating element (Refer to Figures 1-17 and annotated Figure 2 below). Tomassetti et al. also disclose a rounded control dial (112 and round element with markings to which 112 is coupled, best shown in Figure 2) coupled to the handle being in operational communication with the power source to set the temperature of the heating plate (Refer to paragraph 0042) and a control chip monitoring the temperature (Refer to Abstract and paragraphs 0006, 0007, 0009, 0039, 0048) and a status light (116) coupled to the handle adjacent the control dial, the status light being in operational communication with the control chip to show when the heating plate is hot (Refer to paragraph 0042).

    PNG
    media_image1.png
    221
    22
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    698
    media_image2.png
    Greyscale

Tomassetti et al. disclose the extension arm securing the heating plate at an angle of 45 degrees relative to the dorsal side of the handle (Refer to annotated Figure 2 above). As best shown in annotated Figure 2 above, the extension arm appears to extend at about 45 degrees relative to the handle. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angle of the extension arm of the combination of Tomassetti et al. and Armand to be 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.
However, Tomassetti et al. do not disclose a guide attachment including an attachment arm coupled to a ventral side of the handle and a sleeve coupled to the attachment arm, the sleeve having a protrusion, a guide having an adjustment arm with a plurality of recessions and a comb, the comb having a spine coupled to the adjustment arm and a plurality of teeth coupled to the spine, the teeth being tapered and extending at 25 degrees relative to the heating plate, the adjustment arm slidingly engaging the sleeve such that the protrusion engages one of the plurlaity of recessions to maintain the position of the adjustment arm while in use, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the heating plate or to extend past the heating plate and a guide attachment coupled to the handle, and the heating element comprising a heating coil. Armand teaches it is beneficial to provide an adjustable comb guide to permit combing of the facial hair. Armand provides a guide (1,2) coupled to a ventral side of the handle (6,8) proximate the distal end (end of handle near 4) where the guide includes an adjustment arm (2) and a comb (1) coupled to the adjustment arm, the comb defining a spine (continuous portion of comb from which the individual teeth extend) coupled to the adjustment arm and a plurality of tapering teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with the plate (blade) or extend there past (Refer to Figures 1-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomassetti et al. to include a guide coupled to the ventral side of the handle proximal the distal end and extending to rest adjacent the bottom side of the plate, the guide comprising an adjustment arm and a comb defined by a spine coupled to the adjustment arm and a plurality of teeth coupled to the spine, the adjustment arm securing the comb at a variable distance from the distal end of the handle allowing the plurality of teeth to partially align with or extend past the plate as taught by Armand in order to permit selective combing of the facial hair while using the device.
The combination of Tomassetti et al. and Armand provide the guide having an attachment arm with a plurality of recesses (recessed portions of 3,3’ of Armand) and the handle providing protrusions (protruding portions of 7,7’ of Armand) which engage the recesses of the attachment arm. However, the combination does not provide the attachment arm being inserted through a sleeve attached to the handle via a guide attachment. Instead, the combination provides an inverse arrangement, where the attachment arm forms a sleeve and the handle extends therethrough. It is well-known and conventional for coupling arrangements between two components to be interchangable as a matter of design choice. Pina discloses a similar adjustable coupling arrangement between an attachment/guide (19,16) and a handle (25), except Pina provides the sleeve on the handle. As best shown in Figures 1-12, the guide/attachment has an attachment arm (16) received by a sleeve (sleeve forming 15,31,34) coupled to an attachment arm (base portion of 14,30,33 extending from handle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Tomassetti et al. and Armand such that the handle have a guide attachment comprising an attachment arm and a sleeve and the adjustment arm of the guide be slidably received within the sleeve as taught by Pina, since the aforementioned configuration is a well-known alternative coupling arrangement and such a modification would have involved a simple exchange or relocation of the coupling elements between the two components being fastened together.
Baertschi et al. disclose a heating plate (heated portion of 120, Refer to Figures 2 and 43-48 and paragraph 0116) being heated by a heating element (140), where the heating element(s) may be in the form of a resistance wires or resistance heaters (Refer to paragraphs 0116), where resistive wires and resistive heaters are heating coils, or the heating element may simply be a conductive material between the heating plate through which current flows (Refer to the last sentence of paragraph 0117 and paragraph 0118) where the latter is similar to the configuration provided by Tomassetti et al. Thus, Baertchi et al. demonstrate these heating means are art-recognized functional equivalents and because these two heating means were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute the configuration providing current flowing directly through a conductive material and the plate for a heating coil (resistive wire/heater).
Response to Arguments
Regarding the previous 35 USC 102 rejection under Muraki, Applicant argues Muraki does not provide the bottom side of the heating plate being planar. This rejection was not relied upon in the instant Office Action. Instead, Muraki is only relied upon as a secondary, teaching reference. Kaimoto anticipates claim 1. 

Regarding the rejection under Tomassetti and Armand, Applicant argues Tomassetti does not disclose a heating iron and equating a heated blade with a heating iron is a strained and inaccurate assumption. 
	Applicant appears to be importing limitations from the disclosure into the claims and interpreting heating iron to require a particular structure which is not claimed. Heating irons can take many forms, such as tongs with flat interior surfaces (conventional straightening iron), a cylindrical mandrel/barrel with or without a clamping arm (conventional curling iron), a heated comb, etc. The instant claims require the heating iron comprise a heating plate and a heating element, which are provided for by Tomassetti. If Applicant wishes to overcome the rejection of record, it is recommended that Applicant amend the claim to recite features of the invention which are not taught by the prior art of record (See Notice of References cited PTO-892 provided throughout prosecution). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799